Per Curiam:
The order appealed from is modified by striking out the condition which requires the plaintiff to stipulate not to offer proof of his'deafness as the result of his injury. In thus disposing of this appeal, we do not intend to Intimate any opinion as to whether the evidence of the deafness of the plaintiff under the pleadings as they stand is competent, leaving that to be determined on the trial. As modified the order is affirmed, without costs. Present— Ingraham, P. J.; Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as directed in opinion, and as modified affirmed, without costs.